Citation Nr: 1714272	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death, to include Restored Entitlement Program for Survivors (REPS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to March 1946 and June 1946 to June 1962.  He also had a period of inactive Reserve service from March 1946 to June 1946.  Unfortunately, he died in January 2002.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the October 2010 decision, the RO denied entitlement to service connection for the cause of the Veteran's death for entitlement to REPS benefits.  In February 2011, the RO denied the application to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Regardless of any RO determination on the application to reopen, however, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The appellant was scheduled for a hearing before the Board at the Central Office in Washington, D.C. on January 11, 2017.  She did not appear for this hearing and did not provide an explanation or ask that it be rescheduled.  Therefore, her request for a Board hearing is deemed to have been withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

While the Board sincerely regrets the delay, the appellant's service connection claim must be remanded for further development to ensure that it is afforded every consideration.  

As indicated, the issue in this case is whether new and material evidence has been received to reopen the previously denied service connection claim for the cause of the Veteran's death, to include Restored Entitlement Program for Survivors (REPS).  In analyzing this case, the Board must consider all evidence received since the last final decision.  A review of the record indicates that there may be outstanding evidence relevant to the claim.  The death certificate indicates that the Veteran died in Bullock County Hospital and there is no indication that the terminal hospital records are in the claims file.  Furthermore, the record includes the Veteran's VA treatment records only through May 2001, more than six months prior to his death.  It is unclear when these VA treatment records were requested and whether the Veteran was treated at VA between May 2001 and his death in January 2002.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's VA treatment records from May 2001 through January 2002 and associate them with the record.

2.  Obtain a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the appellant for the Veteran's terminal hospitalization records (leading up to his death in January 2002) from Bullock County Hospital.  Request the identified records and associate them with the record.    

3.   Obtain from the SSA a copy of any decision regarding any claim(s) of the Veteran for disability/SSA benefits, as well as copies of all medical records underlying those determinations.

4.  After completion of the above and compliance with the requested action has been ensured, adjudicate the issues on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




